Exhibit 99.1 CONTACT: B. Grant Yarber President and Chief Executive Officer Phone: (919) 645-3494 Email: gyarber@capitalbank-nc.com FOR IMMEDIATE RELEASE Capital Bank Announces Financial Results for First Quarter of 2009 RALEIGH, N.C., April 23, 2009 – Capital Bank Corporation (Nasdaq: CBKN), the parent company of Capital Bank, today reported a net loss of $4.5 million, or $0.45 per diluted share, for the quarter ended March 31, 2009 compared to net income of $2.2 million, or $0.19 per diluted share, for the quarter ended March 31, 2008. The decline in earnings was primarily due to an increase in provision for loan losses and a decrease in net interest margin. “Further weakening in the residential and commercial real estate markets from the global recession and credit crisis has severely impacted the financial health and stability of many businesses within the communities we serve. While our markets continue to remain some of the most resilient in the country, the Company took steps to significantly increase the provision for loan losses in the first quarter in response to softening experienced in the loan portfolio as reflected by certain credit quality ratios,” stated B. Grant Yarber, president and CEO. “Increases in nonperforming assets and the loan loss provision reflect aggressive efforts to identify and resolve problem credits in this uncertain economic environment. Despite the difficult economic conditions, our proactive working with borrowers and dealing with problem loans has enabled Capital Bank to maintain credit quality that is superior to peer banks and other banks across the country. In fact, our nonperforming assets to total assets ratio of 1.24% at March 31, 2009 is significantly better than reported regional and national averages of 1.66% and 1.55%, respectively, at the end of the fourth quarter.
